Citation Nr: 1234077	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-38 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for eczema and/or dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1992 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2009, the Board remanded this matter for further development.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's eczema and/or dermatitis did not affect 20 percent or more of his entire body.

2.  During the period on appeal, the Veteran's eczema and/or dermatitis did not affect 20 percent or more of exposed areas.

3.  During the period on appeal, the Veteran did not require systemic therapy for a total duration of six weeks or more during any 12-month period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for eczema and/or dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7806 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In December 2009, the case was remanded for further development.  All actions previously sought by the Board through its prior development request as to the matters herein addressed on their merits appear to have been completed as directed, and it is of note that neither the Veteran, nor his representative, contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The AOJ was directed to request that the Veteran provide any relevant private treatment records.  The Veteran was then to be scheduled for a VA examination to determine the degree of impairment due to his eczema and/or dermatitis.  The examiner was directed to determine:  (1) does the Veteran's eczema/dermatitis involve 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected; or, are systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, and (2) is more than 40 percent of the entire body affected or more than 40 percent of the exposed areas affected; or, is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Additionally, the examiner was directed to provide an opinion in regard to any impact on employability due to service-connected eczema and/or dermatitis.  Finally, if the examiner identified any increase in the degree of impairment during the relevant period, he or she was directed to identify the date of any increase, to the extent possible.

In March 2010, the AOJ requested that the Veteran provide any relevant private treatment records or complete VA Form 21-4142, Authorization and Consent to Release Information, to authorize the AOJ to attempt to obtain those records.  A review of the claims file reveals the Veteran did not provide private treatment records nor did he complete and return VA Form 21-4142.  The Board notes the duty to assist is not a one-way street and, therefore, finds the AOJ complied with the directives of the December 2009 remand to the extent possible.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran was afforded a skin examination in December 2010.  The examiner opined the Veteran's eczema and/or dermatitis involved less than 20 to 40 percent of the Veteran's entire body and less than 20 to 40 percent of the exposed area was affected.  The examiner noted there was no outbreak at the time of the examination and 0 percent of the Veteran's entire body and exposed areas were affected by the Veteran's eczema and/or dermatitis.  Furthermore, the examiner noted the Veteran had not sought treatment for his skin condition since 2006 and, therefore, not constant nor near constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, had not been required for any period during the past 12 months or since 2006.  Finally, the examiner opined the Veteran's eczema and/or dermatitis did not have an impact on the Veteran's employability in any capacity involving sedentary or light or heavy physical labor and noted the Veteran had not missed work in the past 12 months due to his eczema and/or dermatitis.  

Therefore, based on the foregoing actions, the Board finds there has been substantial compliance with its December 2009 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds the VCAA duty to notify was satisfied by the November 2005 notice letter sent to the Veteran.  This letter informed the Veteran that the evidence must show a worsening of the service-connected disability and was sent prior to the initial AOJ decision in this matter.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  Although the notice letter did not address how disability ratings and effective dates are assigned, the lack of this information is not prejudicial to the Veteran's claim for an increased evaluation because he fails to meet the criteria for an increased evaluation, as further discussed below.

VA also has a duty to assist the Veteran in developing the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board finds all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's VA treatment records and service treatment records.  The Veteran was afforded a VA skin examinations in November 2005 and December 2010.  The RO requested information from the Veteran pertaining to private treatment for his eczema and/or dermatitis, but the Veteran failed to respond to the request.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (although VA is required to make reasonable efforts to assist a claimant in obtaining evidence to substantiate his claim when the Veteran identifies the records and authorizes VA to obtain them, the Veteran has the ultimate responsibility to locate and secure the records; VA is under no duty to obtain records for which the Veteran has not provided authorization).  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim not previously obtained or requested.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in developing the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Evaluation

Disability evaluations are determined by the application of a schedule of ratings based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations include: interpreting examination reports in light of the whole recorded history and reconciling the various reports into a consistent picture so the current rating accurately reflects the elements of the disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2011).  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's eczema and/or dermatitis is currently evaluated under Diagnostic Code 7806.  A 60 percent evaluation is warranted for dermatitis or eczema when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected, or intermittent systemic therapy such as  corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A non-compensable evaluation is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12-month period.  Alternatively, dermatitis or eczema may be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).

The Board observes that, while the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective October 23, 2008; these regulations apply to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54712 (September 23, 2008).  The rating criteria applicable for rating scars, effective prior to October 23, 2008, follow:

Disfigurement of the head, face, or neck is rated under Diagnostic Code 7800.  An 80 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, e.g., the nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips, or when there are six or more characteristics of disfigurement.  A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, e.g., the nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips, or when there are four or five characteristics of disfigurement.  A 30 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features e.g., the nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips, or when there are two or three characteristics of disfigurement.  A 10 percent evaluation is warranted when there is one characteristic of disfigurement.  The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are: scar of five or more inches (13 or more cm.) in length; scar of at least one-quarter inch (0.6 cm.) wide at the widest point; surface contour of the scar is elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); abnormal skin texture, e.g., irregular, atrophic, shiny, or scaly, in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six inches square (39 sq. cm.); or indurate and inflexible skin in area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Scars, other than on the head, face, or neck, that are deep or cause limited motion are rated under Diagnostic Code 7801.  A 40 percent evaluation is warranted for scars exceeding 144 square inches (929 sq. cm.) in area.  A 30 percent evaluation is warranted for scars exceeding 72 square inches (465 sq. cm.) in area.  A 20 percent evaluation is warranted for scars exceeding 12 square inches (77 sq. cm.) in area.  A 10 percent evaluation is warranted for scars exceeding 6 square inches (39 sq. cm.) in area.  A deep scar is one associated with underlying soft tissue damage.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars, other than on the head, face, or neck, that are superficial or do not cause limited motion are rated under Diagnostic Code 7802.  A 10 percent evaluation is warranted for scars of 144 square inches (929 sq. cm.) or greater in area.  A superficial scar is one not associated with underlying soft tissue damages.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Superficial, unstable scars warrant a 10 percent evaluation under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

Superficial scars, painful upon examination, warrant a 10 percent evaluation under Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe, even though amputation of the part would not warrant a compensable evaluation under 38 C.F.R. § 4.68.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

Other scars are to be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

In August 2005, it was noted the Veteran was taking prednisone he purchased over the internet.  In a September 2005 VA primary care note, the Veteran reported he was taking prednisone he purchased over the internet and topical treatments did not work.  He reported his skin condition was mostly contained to his hands and feet.  The Veteran reported flare-ups one to two times per month.  He reported he was on medication that helped, but it was withdrawn by his private dermatologist due to cancer warnings.  The physician noted the Veteran's palmar hyperkeratosis, especially with early fissuring along interphalangeal skin lines, and his confluent erythematous flat plaques on his feet and scaly ankle and soles.  The Veteran was diagnosed with eczema, and over the counter NSAIDS were approved for "arthritic dermatitis."

During the November 2005 VA skin examination, the Veteran reported he had pain during outbreaks of blistering on his hands and feet, especially his palms and soles.  He reported flare-ups twice a month that last three days, mostly on his feet.  He reported his condition had progressively worsened since beginning in 1995, although it waxed and waned in a typical month.  The Veteran reported his feet breakout with watery blisters, and 75 percent of the time he has some degree of healing blisters, as opposed to 25 percent of the time five years ago.  Likewise, the Veteran reported his hands were involved only 10 percent of the time five years ago, but were now involved 75 percent of the time, although his hands were asymptomatic during the examination.  The Veteran was using over the counter MD 17 cold tar soap and steroids purchased over the internet.  The Veteran reported the primary areas involved were his palms and distal dorsal feet, along with his soles; occasionally, the Veteran's neck had red, itchy skin without blisters.  

The examiner noted the Veteran had eczematous plaques on his distal feet and macerated areas on his soles where the plaques broke open; the area measured 5 x 8 mm.  The Veteran had fissuring on his hands, especially over the joints, which was present on his palms and the extensor surfaces of the finger joints.  He also had eczematous plaques that were confluent in the antecubital fossa bilaterally.  The examiner noted the percentage of skin area involved was 7 percent.  The Veteran was diagnosed with dyshidrotic eczema and atopic dermatitis.  The examiner indicated the Veteran historically had almost continuous involvement of the hands and feet and, at the time of the examination, had active eczema on his hands and antecubital fossa, and open blisters on the soles of his feet.  The Veteran was treating his eczema and/or dermatitis with prednisone, which he tapered three to four times a year, and domeboro soaks.  

A January 2006 VA dermatology consult noted the Veteran had a history of dyshidrotic eczema, bilateral on his hands and feet, since 1994.  The condition was intensely pruritic, flared every three to four weeks, and included too numerous to count clear vesicles or fissures.  Prior treatment included topical steroids, which provided no improvement, and three 10mg prednisone tapers for severe flare-ups, the last of which was July 2005; current treatment was an aluminum acetate powder soak.  The Veteran declined a full skin examination.  He was diagnosed with dyshidrotic eczema on his hands and feet.  It was recommended the Veteran use "15% LCD compounded with Clobetasol ointment," applied two to three times per day during flare-ups, and tapered appropriately when there were no acute lesions.

In a February 2006 VA dermatology clinic outpatient note, the Veteran reported using the 15 percent LCD compounded with Clobetasol ointment twice per day.  His hands were clear, but the treatment did not improve his feet, on which his left first toe and plantar metatarsal had well-defined eroded plaques with surrounding deep-seated brown vesicles.  For several years, the Veteran reported new episodes on his hands or feet every two weeks, with each episode lasting one week.  The Veteran was diagnosed with dyshidrotic eczema.  Topical therapy was noted as having minimal benefit during frequent episodes.  The Veteran was prescribed Cellcept, 500mg, twice per day.    

In a July 2006 VA dermatology clinic outpatient note, the Veteran failed the Cellcept due to gastrointestinal symptoms, but he was using "LCD 15%/Betamethasone 0.05%" twice per day with minimal relief and was still having outbreaks.  The Veteran reported trying atarax, which relieved his pruritus.  The Veteran's palms and plantar surfaces of both feet had thickly scaling and randomly scattered vesicles and coalescing papules and plaques.  The Veteran's dorsal medial surface of both feet had erythema and focal maceration.  The Veteran was diagnosed with vesicular hand and foot dermatitis, uncontrolled by current treatment.  Recommended treatment included continuance of domeboro soaks and betameth/LCD, adding urea 40 twice daily and atarax, and sun exposure of all affected areas.    

During an August 2006 VA dermatology clinic visit, the Veteran reported a new outbreak of pruritic, red, and scaly skin on his flexor elbows.  The Veteran was not taking his medications because he had not received them in the mail, but he was continuing domeboro soaks and LCD/betamethasone.  A physical examination revealed brightly erythematous confluent, minimally scaling and diffusely, but focally eroded, serous draining plaques on the dorsal and lateral of the feet, scattered and confluent erythematous scaling plaques, papules, and vesicles on the dorsal, lateral, and palmar of the hands, and well circumscribed erythematous scaling plaques on the flexor elbows.  The Veteran was diagnosed with vesicular hand and foot dermatitis.  He was prescribed 60 IM kenalog and was to discontinue using urea; he was to start diprolene twice a day on his hands and elbows, and continue LCD/betamethasone on his feet, and continue the domeboro soaks.  Doxepin was added for night, and the Veteran was to continue atarax during the day.  

During the December 2010 VA skin examination, the Veteran reported taking etodolac.  The Veteran's skin condition was intermittent, but was worse each time it returned.  He reported his last treatment was at a VA dermatology clinic in August 2006, and he had not been treated for eczema and/or dermatitis since 2006.  The Veteran was not using corticosteroids or immunosuppressive drugs, nor was he using systemic or topical medication.  He was not being treated with intensive light therapy, UVB, PUVA, or electron beam therapy.  Local skin symptoms included blisters on his hands and feet, with itching and scaling after the blisters burst.  There was no history of benign or malignant neoplasm of the skin, or of urticaria, primary cutaneous vasculitis, or erythema multiforme during the past 12 months.

The examiner noted there was no evidence of dermatitis, eczema, leishmaniasis, lupus, dermatophytosis, bullous disorders, psoriasis, infections of the skin, cutaneous manifestations of collagen vascular diseases, or papulosquamous disorders.  Zero percent of the Veteran's entire body and zero percent of his exposed areas, including the head, face, neck, and hands, were affected.  The Veteran had a small area of scarring on the dorsal surface of his left foot, measuring 5 x 5 mm but not disfiguring; the Veteran stated it was due to previous episodes of eczema and/or dermatitis.  There was no evidence of acne or chloracne, either superficial, e.g., comedones, papules, pustules, or superficial cysts, or deep, e.g., deep inflamed nodules or pus-filled cysts.  There was no scarring alopecia or alopecia areata, with no loss of body hair or limited to the face and scalp.  There was no evidence of hyperhidrosis.  The examiner noted the Veteran had not sought treatment for eczema and/or dermatitis since 2006 and had not required systemic therapy or near constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the prior 12 months, because no treatment had been sought since 2006.  

The Board finds the Veteran is not entitled to an evaluation in excess of 10 percent for his eczema and/or dermatitis at any point during the period on appeal.  During the November 2005 VA examination, the examiner noted the percentage of skin area involved with the Veteran's eczema and/or dermatitis was 7 percent.  During the December 2010 VA examination, zero percent of the Veteran's entire body or exposed areas were affected by his eczema and/or dermatitis.  Furthermore, while the record reveals the Veteran sought treatment for his eczema and/or dermatitis from August 2005 to August 2006, there is no indication in the record any of these treatments were systemic therapy for a total duration of six weeks or more over the past 12-month period.  In January 2006, it was noted the Veteran's last prednisone treatment was in July 2005.  Likewise, the December 2010 VA examiner noted the Veteran had not sought treatment for his eczema and/or dermatitis since 2006, and therefore, there was no systemic therapy for a total duration of six weeks or more during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  

The Board finds the Veteran is not entitled to an increased evaluation under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 at any point during the period on appeal.  The December 2010 VA examiner noted one small area of scarring on the dorsal surface of the left foot, measuring 5 x 5 mm, but noted it was not disfiguring.  There is no other indication in the record of disfigurement or scarring caused by the Veteran's eczema and/or dermatitis.  Additionally, throughout the period on appeal, the Veteran has been consistently diagnosed with eczema and/or dermatitis.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 (2008).  

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b)(1) (2011).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. at 115.  

The Veteran does not meet the criteria for an evaluation in excess of 10 percent for eczema and/or dermatitis during any period on appeal, and there are no aspects of his disability not contemplated by the schedular criteria.  The Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  In the November 2005 VA examination, the Veteran reported missing two days of work in construction during the prior year due to blistering of his feet.  In his February 2006 notice of disagreement, the Veteran reported he uses his hands every day at work, and his feet bleed and weep so much that it hurts to put on shoes.  In the December 2010 VA examination, the examiner reported the Veteran's skin condition interfered with his occupational functioning and daily activities in that the Veteran's job requires use of his hands and feet because he works with wires and a keyboard, and walks a lot.  However, the examiner noted the Veteran was able to use paper and tools, and the Veteran reported he had not missed any work in the prior year due to his skin condition.  Notably, the rating schedule contemplates loss of working time due to exacerbations commensurate with the level of disability.  See 38 C.F.R. § 4.1 (2011).  See also VAOPGCPREC 5-2005, 72 Fed. Reg. 5,802 (2007).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321(b)(1) (2011), is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  During the November 2005 VA examination, the Veteran reported missing two days of work in construction due to blistering of his feet.  In February 2006, the Veteran reported he uses his hands at work, and his feet bleed and weep to the point it hurts to put on his shoes.  In the December 2010 VA examination, the examiner reported the Veteran's skin condition interfered with his occupational functioning and daily activities in that the Veteran's job requires use of his hands and feet because he works with wires and a keyboard, and he walks a lot, but noted the Veteran was able to use paper and tools.  The Veteran reported he had not missed any work in the past year due to his skin condition.  The examiner opined the Veteran's eczema and/or dermatitis did not impact the Veteran's ability to secure and maintain gainful employment involving sedentary or light or heavy physical labor.  Accordingly, the Board concludes a claim for TDIU has not been raised by the record.


ORDER

Evaluation in excess of 10 percent for eczema and/or dermatitis is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


